DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s argument on Election/Restrictions has been fully considered. Requirement for Restriction/Election mailed out on March 9, 2022 has been withdrawn.
Claim Objections
Claim 13 is objected to because of the following informalities:  “a first a second server………….” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160381528 A1 (Lee), in view of 3GPP TS 23.179 V0.2.0 (2015-07) (3GPP TS 23.179).
Regarding Claims 1, 6 11 and 13, Lee teaches:
A method (Lee: Figs. 6-14, a MCPTT system that conducts MCPTT operations), comprising: receiving, by a second mission critical push to talk (MCPTT) server, an original association change request from a first user equipment (UE), wherein the original association change request comprises request information indicating that a first MCPTT user requests to change an association relationship between a second MCPTT user and a first MCPTT group, and the first MCPTT user is an MCPTT user using the first UE; determining, by the second MCPTT server, that the first MCPTT user is authorized to change the association relationship between the second MCPTT user and the first MCPTT group; sending, by the second MCPTT server according to the original association change request, an association change request to a first MCPTT server; receiving, by the second MCPTT server, an association change response from the first MCPTT server, the association change response indicating a change success; sending, by the second MCPTT server, a change message to a second UE, the change message indicating that the association relationship between the second MCPTT user and the first MCPTT group is a target association relationship, and wherein the second MCPTT user is an MCPTT user using the second UE; and sending, by the second MCPTT server, an original association change response to the first UE.
Lee does not teach explicitly on a change association process through MCPTT servers as claimed. However, 3GPP TS 23.179 teaches (3GPP TS 23.179: p33-42, Figs. 10.6.2.1-1 and 10.6.2.2-1, a temporary group formation process that involves multiple MCPTT systems (10.6.2.2-1) or within a single MCPTT group (10.6.2.2-1); for a multi-MCPTT system, an authorized client UE requests to group management server (GMS 1) for regroup groups involve clients in both MCPTT groups (primary and partner), GMS 1 communicates the request to GMS 2; only authorized user/UE has authority to initial such request and both GMS1, 2 check whether original group is a temp group; if not, a temp group is created and notifications are sent to both MCPTT server (primary and partner), and affiliated users under both GMS 1 and 2; finally a confirmation response is sent to the authorized user/UE; Fig. 10.4.3.2-1, a detailed affiliation for a MCPTT group through both primary and partner MCPTT servers, where an check is performed based on the group policy that either stored or obtained from group management server and stored on the primary server. It is further noted that MCPPT is an implementation over LTE, where fundamental operations of 3GPP LTE request/response, policy and security enforcement, and primary cell initiated association/HO and D2D etc. are also applicable here).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lee with a change association process through MCPTT servers as claimed as further taught by 3GPP TS 23.179. The advantage of doing so is to leverage an industry standard to enhance system and device features while ensure the compatibilities across the marketplace.
Examiner Note: upon examining the independent claims 6, 11 and 13, examiner interprets that Claim 6 claims a method from a request originated from an authorized user/UE in a 2nd MCPTT system, therefore, the process is equivalent to Claim 1; Claim 11 is interpreted as a request of change within a single MCPTT group, which fig. 10.6.2.1-1 teaches; Claim 13 is a system perspective of Claim 1.
 Regarding Claim 2, Lee as modified teaches all elements of Claim 1. Lee as modified further teaches:
The method according to claim 1, wherein after receiving the association change response from the first MCPTT server, the method further comprises: storing, by the second MCPTT server, the target association relationship between the second MCPTT user and the first MCPTT group (3GPP TS 23.179: p33-42, Figs. 10.6.2.1-1 and 10.6.2.2-1, one of GMS 1 activities).
Regarding Claim 3, Lee as modified teaches all elements of Claim 1. Lee as modified further teaches:
The method according to claim 1, further comprising: receiving, by the first MCPTT server, the association change request from the second MCPTT server; and sending, by the first MCPTT server, the association change response to the second MCPTT server (3GPP TS 23.179: p33-42, Figs. 10.6.2.1-1 and 10.6.2.2-1, GMS 1 interacts with GMS 2).
Regarding Claim 4, Lee as modified teaches all elements of Claim 1. Lee as modified further teaches:
The method according to claim 3, further comprising: obtaining, by the first MCPTT server, a group policy of the first MCPTT group from a group management server; and determining, by the first MCPTT server according to the group policy of the first MCPTT group, that the first MCPTT group authorizes setting of the association relationship between the second MCPTT user and the first MCPTT group as a target association relationship (3GPP TS 23.179: p33-42, Figs. 10.6.2.1-1 and 10.6.2.2-1, authorized user(s) are determined by GMS).
Regarding Claim 5, Lee as modified teaches all elements of Claims 1/4. Lee as modified further teaches:
The method according to claim 4, further comprising: storing, by the first MCPTT server, the target association relationship between the second MCPTT user and the first MCPTT group (3GPP TS 23.179: p33-42, Fig. 10.6.2.2-1, step 6).
Regarding Claim 7, Lee as modified teaches all elements of Claim 6. Lee as modified further teaches:
The method according to claim 6, further comprising: sending, by the second MCPTT server, the association change request to the first MCPTT server; and receiving, by the second MCPTT server, the association change response from the first MCPTT server (3GPP TS 23.179: p33-42, Fig. 10.6.2.2-1).
Regarding Claim 8, Lee as modified teaches all elements of Claims 6-7. Lee as modified further teaches:
The method according to claim 7, further comprising: receiving, by the second MCPTT server, an original association change request from a first user equipment (UE), wherein the original association change request comprises the request information, and the first MCPTT user is an MCPTT user using the first UE; and determining, by the second MCPTT server, that the first MCPTT user is authorized to change the association relationship between the second MCPTT user and the first MCPTT group (3GPP TS 23.179: p33-42, Fig. 10.6.2.2-1, it is noted that although the exact same steps are not explicitly taught, however, it is the similar processing as an request is originated from an user/UE in the first MCPTT system in a multi-MCPTT system).
Regarding Claim 9, Lee as modified teaches all elements of Claims 6-9. Lee as modified further teaches:
The method according to claim 8, further comprising: sending, by the second MCPTT server, a change message to a second UE, the change message indicating that the association relationship between the second MCPTT user and the first MCPTT group is a target association relationship, and wherein the second MCPTT user is an MCPTT user using the second UE; and sending, by the second MCPTT server, an original association change response to the first UE (3GPP TS 23.179: p33-42, Fig. 10.6.2.2-1, it is noted that although the exact same steps are not explicitly taught, however, it is the similar processing as an request is originated from an user/UE in the first MCPTT system in a multi-MCPTT system).
Regarding Claim 10, Lee as modified teaches all elements of Claims 6-9. Lee as modified further teaches:
The method according to claim 9, wherein after receiving the original association change response from the first MCPTT server, the method further comprises: storing, by the second MCPTT server, the target association relationship between the second MCPTT user and the first MCPTT group UE (3GPP TS 23.179: p33-42, Fig. 10.6.2.2-1, it is noted that although the exact same steps are not explicitly taught, however, it is the similar processing as an request is originated from an user/UE in the first MCPTT system in a multi-MCPTT system).
Regarding Claim 12, Lee as modified teaches all elements of Claim 11. Lee as modified further teaches:
The apparatus according to claim 11, further comprising: a memory, configured to store the target association relationship between the second MCPTT user and the first MCPTT group (3GPP TS 23.179: p33-42, Fig. 10.6.2.2-1, server has a memory storage system to store such info among many others).
Regarding Claim 14, Lee as modified teaches all elements of Claim 13. Lee as modified further teaches:
The system according to claim 13, wherein the second MCPTT server is further configured to: store the target association relationship between the second MCPTT user and the first MCPTT group (3GPP TS 23.179: p33-42, Fig. 10.6.2.2-1, server has a memory storage system to store such info among many others).
Regarding Claim 15, Lee as modified teaches all elements of Claim 13. Lee as modified further teaches:
The system according to claim 13, wherein the first MCPTT server is further configured to: obtain a group policy of the first MCPTT group from a group management server; and determine, according to the group policy of the first MCPTT group, that the first MCPTT group authorizes setting of the association relationship between the second MCPTT user and the first MCPTT group as a target association relationship (3GPP TS 23.179: p33-42, Fig. 10.6.2.2-1, GSMs determines authorization, group policy among others).
Regarding Claim 16, Lee as modified teaches all elements of Claims 13/15. Lee as modified further teaches:
The system according to claim 15, wherein the first MCPTT server is further configured to: store the target association relationship between the second MCPTT user and the first MCPTT group (3GPP TS 23.179: p33-42, Fig. 10.6.2.2-1, one of steps of GMS; p35-36, an MCPTT server check whether the MCPPT client is authorized to affiliate to the request group(s) based on the group policy either cached locally or be downloaded from the network and stored on the MCPPT server).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649